Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 6/14/2022. As directed by the
amendment claims 1, 5-10,14, 16- 20 have been amended, and claims 4, 15, have been
canceled, and 21 and 22 have been added. Thus, claims 1-3, 5-14, and 16-20 remain pending.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13-14, 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US20200196919A1; hereinafter known as “Rao”).
	Regarding claim 1, Rao teaches a sensor inserter for a physiological characteristic
sensor (See Rao [0008]), the sensor inserter comprising: a housing (See Rao Figure 7A part
702 and [0104]), the sensor inserter comprising:
	a housing (See Rao Figure 4A) that defines a track system that extends from a bottom of the housing toward a 
	top of the housing, the track system includes first track and a second track (See Rao Figure 7C [0105]- [0106], housing guide rib 1321 and locking rib 1340 part of 702 as the second track system and 704 has 1426 a first track system, and see 8M); and 
	a striker assembly (See Rao 4C 710,706,105 and [0100] [0106]) movable
relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature
1330”), a second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into
place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402
shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked
state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove
1332”) to the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked
groove 1334”) to couple the physiological characteristic sensor to an anatomy (See Rao [0107],
move towards skin surface), the striker assembly including a lock beam (See Rao Figure 9A
part 1524 and see [0125]) that engages with the track system (See Rao Figure 7C [0105], the
sensor carrier 710 retains sensor within applicator 150 (See [0125]), which includes sheath
engaging with track system (See Figure 8A) as the striker assembly moves between the first
state (See Rao [0106] “sheath snap lead in feature 1330”), the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) and the
third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”),
and wherein;
	the lock beam engages the first track in the first state and moves from the first track to the second track (See Rao Figure 9A part 1524 and see [0125], also see Figure 4C the lock beam 1524 on 710 engages with 704 first track into the second track located on 702) as the striker assembly moves from the first to the second, cocked state (See Rao Figure 4C, 710 moves into 704 and See Rao [0106], “detent snap 1402 of sheath 704 is locked into
place in locked groove 1332), and 
	in the third, disposal state the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 2, wherein the striker assembly includes a striker (See Rao 9A part
710), the lock beam is defined on the striker (See Rao 9A part 1524) and the lock beam
includes a body coupled to the striker (See Rao [0125], the striker can retain sharp carrier 1102
with sharp module 2500) and a tab cantilevered from the striker by the body (See Rao 9A 1534,
and see [0125] can be a tab located on an outer circumference of sensor electronics carrier
710).
	Regarding claim 3, Rao teaches wherein the striker assembly includes a striker (See
Rao 9A 710), the lock beam is coupled to a channel defined at an end of the striker (See Rao
[0125] lock arms 1524 aid in retaining sharp carrier 1102 with sharp module 2500 which
contains a sensor channel 2558 (See Figure 17B and [0141])) and the lock beam includes a
body having a plurality of undulations (See Rao Figure 11, lock arms are connected to sharps
carrier 1102 see [0125] and [0127] which describes the sharp carrier) and a tab defined at one
end of the body (See Rao 9A 1534, and see [0125] can be a tab located on an outer
circumference of sensor electronics carrier 710).
	Regarding claim 5, Rao teaches the first track has an exit in communication with an entrance of the second track (See Rao Figure 8B 704 including 1426 is inserted into 702 see Figure 8L), and the lock beam (See Rao 9A part 1524 located on 710) moves from the exit of the first track to the entrance of the second track as the striker assembly moves from the first state to the second, cocked state (See Figure 4C,710 moves into 704 and See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332).	
	Regarding claim 6, Rao teaches a step (See Rao Figure 8A part 1412) is defined between the exit of the first track (See Figure 8A, towards the bottom of 704 part 1426) and the entrance of the second track (See Figure 4C,702 part 132 and 1340 contains second track) to inhibit a movement of the lock beam from the entrance of the second track to exit of the first track (See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to second track 704, contain lock arms 1524).
	Regarding claim 7, Rao teaches the second track (See Rao 7C [0105]-[0106], housing rib 132 and locking rib 1340) defines a second step between the entrance of the second track and an exit of the second track (See Rao Figure 7B, see 1322), and the second step cooperates with the lock beam to inhibit the movement of the striker assembly from the third, disposal state to the first state (See Rao 7B part 1340 locking ribs [0105], that are attached to the sheath guide rail on part 704 which has 710 insertion including lock beam).
	Regarding claim 8, Rao teaches the second step (See Rao Figure 7B, see 1322) is defined by a ramp defined within the second track proximate the exit (See Rao part 1336,).
	Regarding claim 9, Rao teaches the second track (See Rao 7C [0105]-[0106], housing rib 132 and locking rib 1340) is defined to extend a distance beyond the first track (See Figure 8B 704 has 1426 a first track system) toward the top of the housing (See Rao Figure 8L and 8M, the housing and first track within 702 extends farther), and in the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332), the lock beam is positioned within the distance the second track extends beyond the first track (See Rao Figure 8M). 
	Regarding claim 10, Rao teaches wherein in the lock beam (See Rao Figure 9A
part 1524 and see [0125]) engages with the second track in the second, cocked state and the third, disposal state (See Rao 8M and [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 11, Rao teaches wherein the lock beam (See Figure 9A part 1524
[0125]) includes a tab (See Rao 9A 1534, and see [0125] can be a tab located on an outer
circumference of sensor electronics carrier 710) that engages with the track system as the
striker assembly moves relative to the housing (See Rao [0125]).
Regarding claim 13, Rao teaches wherein the physiological characteristic sensor is a
glucose sensor (See Rao Figure 1 part 104 and [0089]) and the striker assembly is movable
relative to the housing by a sensor introducer associated with the glucose sensor (See Rao
Figure 1 [0086] and [0089]).
	Regarding claim 14, A sensor inserter for a physiological characteristic sensor, the sensor inserter (See Rao [0008]) comprising: 
	a housing (See Rao Figure 7A part 702 and [0104]) that defines a track system that extends from a bottom of the housing toward 	a top of the housing (See Rao 7C 702 part 1321 and 1340 extend further down to 704 track system, see Figure 8M) , the track system including a first track (704 has 1426 a first track system) and a second track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321 and locking rib 1340 as the second track system); and 
	a striker assembly (See Rao 4C 704,710,706,105 and [0100] [0106]) movable relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature
1330”), a second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into
place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402
shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove
1332”) to the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked
groove 1334”) to couple the physiological characteristic sensor to an anatomy (See Rao [0107],
move towards skin surface), the striker assembly including a striker that defines a lock beam (See Rao Figure 9A 710 part 1524 and see [0125]) that engages with the first track in the first state (See Rao Figure 4C, 710 placed in 704 consisting of the first track 1426) and moves from the first track to the second track as the striker assembly moves from the first state to the second, cocked state (See Rao Figure 8M, and see Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332), the lock beam remaining on the second track in the third, disposal state (See Rao Figure 4C, lock beam would be inserted into the top portion 702 consisting of 1321 and 1340), the lock beam extending outwardly from a surface of the striker (See Figure 9A 1524 extends outwards from 710) and including a tab that engages with the first track and the second track, and in the third, disposal state (See Rao [0125] and [0106]) the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure). 
	Regarding claim 16, Rao teaches a step (See Rao Figure 8A part 1412) is defined between an exit of the first track (See Figure 8A, towards the bottom of 704 part 1426) and an entrance of the second track (See Figure 4C,702 part 132 and 1340 contains second track) to inhibit a movement of the lock beam from the entrance of the second track to the exit of the first track (See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to second track 704, contain lock arms 1524).
	Regarding claim 17, Rao teaches the second track includes an exit and a ramp defined within the second track proximate the exit of the second track (See Rao Figure 7C part 1336 ), the ramp defines a second step between the entrance of the second track and the exit of the first track (See Rao Figure 7C part 1322), and the second step (See Rao Figure 7B, see 1322 of 702, is in contact with 704 and 510) cooperates with the lock beam to inhibit the movement of the striker assembly from the third, disposal state to the first state (See Rao 7B part 1340 locking ribs [0105], that are attached to the sheath guide rail on part 704 which has 710 insertion including lock beam).
	Regarding claim 18, sensor inserter for a physiological characteristic sensor, the sensor inserter (See Rao [0008]), the sensor inserter comprising: a housing (See Rao Figure 7A part 702 and [0104]), comprising: 
	a housing (See Rao Figure 4A) that defines a track system that extends from a bottom of the housing toward a top of the housing, the track system including a first track and a second track (See Rao Figure 7C [0105]-[0106], housing guide rib 1321 and locking rib 1340 as the second track system and 704 has 1426 a first track system); and 
	a striker assembly (See Rao 4C 704,710,706,105 and [0100] [0106]) movable relative to the housing between a first state (See Rao [0106] “sheath snap lead in feature
1330”), a second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into
place in locked groove 1332”) and a third, disposal state (See Rao [0107], “detent snaps 1402
shift into to unlocked groove 1334”), the striker assembly movable from the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove
1332”) to the third, disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked
groove 1334”)) to couple the physiological characteristic sensor to an anatomy (See Rao [0107],
move towards skin surface), the striker assembly including a striker and a lock beam (See Rao Figure 9A part 1524 and see [0125]) that engages with the first track in the first state and moves form the first track to the second track as the striker assembly moves (See Figure 4C) from the first state (See Rao [0106] “sheath snap lead in feature 1330”) to the second, cocked state (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”), the lock beam remaining on the second track in the third, disposal state (See Rao Figure 8M), the lock beam coupled to a channel defined at an end of the striker (See Rao [0125] lock arms 1524 aid in retaining sharp carrier 1102 with sharp module 2500 which contains a sensor channel 2558 (See Figure 17B and [0141]) and including plurality of undulations (See Rao Figure 11 lock arms are connected to sharps carrier 1102 see [0127]) and a tab that engages with the track system (See Rao 9A 1534, and see [0125] can be a tab located on an outer
circumference of sensor electronics carrier 710), and in the third, disposal state the lock beam inhibits movement of the striker assembly from the third, disposal state to the first state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure).
	Regarding claim 19, Rao teaches the lock beam engages with the first track in the first state, engages with the second track in the second, cocked state ((See Rao Figure 9A part 1524 and see [0125], also see Figure 4C the lock beam 1524on 710 engages with 704 first track into the second track located on 702, and See Rao Figure 4C, 710 moves into 704 and See Rao [0106], “detent snap 1402 of sheath 704 is locked into
place in locked groove 1332) and the third, disposal state (See Rao [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure), and a step (See Rao Figure 8A part 1412) is defined between an exit of the first track and an entrance of the second track (See Rao Figure 8A and 8M) to inhibit a movement of the lock beam from the entrance of the second track to the exit of the first track (See Rao [0110] lock arms 1412 can lock sensor electronics carrier 710 to second track 704, contain lock arms 1524).
	Regarding claim 20, Rao teaches the second track (See Rao 7C [0105]-[0106], housing rib 132 and locking rib 1340) includes an exit and a ramp defined within the second track proximate the exit of the second track (See Rao 8E, 1448 and see [0114]), the ramp defines a second step between the entrance (See Rao Figure 7B, see 1322) of the second track and the exit of the second track (See Rao 8E), and the second step cooperates with lock beam (See Rao [0106], “detent snap 1402 of sheath 704 is locked into place in locked groove 1332”) to inhibit movement of the striker assembly from the third, disposal state to the first state (See Rao 8M and [0127] locking arms 1524 aid in inhibiting rotation at the end of the deployment procedure). 
	Regarding claim 21, Rao teaches the lock beam directly contacts the track system (See Rao 9A 1524 is within 704 which is placed within 702, also see 4C). 
	Regarding claim 22, Rao teaches the lock beam comprises a body and a tab extending away from the body (See Rao Figure 9A and 1524 and 1534), and the tab is configured to slide along and within the first track and the second track (See Rao Figure 4C is placed within the track system of 704 and 705 and see [0125], the tab is a shock lock for added safety before firing). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, as applied in claim 1 above, in view of Halac et al. (US20170188912A1; hereinafter known as “Halac”).
Regarding claim 12, Rao teaches the housing (See Rao Figure 7A part 702 and part [0104]) includes moving the lock beam (See Rao Figure 9A 1524 and see [0125], 1524 moves into 704), the striker assembly by third disposal state (See Rao [0107], “detent snaps 1402 shift into to unlocked groove 1334”) and the first state (See Rao [0106], “sheath snap lead in feature 1330,” also see Figure 19J and [0169-0170] after retraction moves in proximal direction).  Rao is silent to includes at least one reset passage to reset the striker assembly. Halas teaches a reset passage to reset the striker assembly (See Halac [0642], Figure 105-part 760 release button, can aid in further distal movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to improve Rao’s device with a reset passage like taught by Halac to provide a safety mechanism to the device (See Halac [0642]). 
	

	Response to Arguments
	Applicant’s argument filed June 14, 2022 with respect to rejections of claims 5-8, 16, 17, 19, and 20 under 35 U.S.C. 112(b) as being directed to indefiniteness have been fully considered and are persuasive. The rejection has been withdrawn. 
	Applicant’s argument filed June 14, 2022 with respect to rejections under 35 U.S.C 102 specifically regarding Rao does not teach “the lock beam engages the first track in the first state and moves from the first track to the second track as the striker assembly moves from first state to the second, cocked state” and “the striker assembly including striker that defines a lock beam that engages with the first track in the first state and moves from the first track to the second track as the striker assembly moves from the first state to the second, cocked state, and the lock beam remaining on the second track in the third, disposal state” have been fully considered and are not persuasive, Rao teaches the lock beam engages with the first track in the first state (See Rao Figure 9A, the lock beam part 1524 and see [0125], engaging with the first track see Figure 4C the lock beam 1524 located on 710 which is placed within 704 the first track equivalent to the first state), and moves from the first track to the second track as the striker assembly moves from the first state to the second cocked state (See Rao Figure 4C, 704 the first track is placed into 702 the second track as the striker assembly 710, 706, 105 move to the second cocked state [0107], the detent snap 1402 of sheath 704 is locked into place in the locked groove 1332 also see Figure 8L and 8M for first and second track (704, 702)), Rao further teaches the striker assembly (See Figure 4C part 710, 706,105) including striker that defines lock beam (See Figure 9A part 710) that engages with the first track in the first state (See Rao 4C, the striker assembly 710 placed in 704 the first track) and moves from the first track to the second track (See Rao 4C, 710 moves from 704 4to 702 the second track) as the striker assembly moves from first state to the second state (See Rao 4C and the striker assembly 710, 706, 105 move to the second cocked state [0107], the detent snap 1402 of sheath 704 is locked into place in the locked groove 1332, See Figure 8A, 7C, and 8M shows fully assembled), and the lock beam remaining on the second track in the third disposal state (See Rao [0107], the detent snaps 1402 shift into unlocked groove 1334, and see Figure 9A and Figure 4C the lock arms are located on 710 which are within the second track 702, also see Figure 3G, the components of 710,704 are within 702 ).
Applicant argument filed June 14, 2022 with respect to rejections under 35 U.S.C. 103 specifically regarding Rao in view of Halac does not teach “the above noted deficiencies of Rao” have been fully considered and are not persuasive, additional clarification has been provided above regarding deficiencies of Rao and throughout claim 12 regarding the 35 U.C.C 103 rejection as being unpatentable over Rao in view of Halac et al. (US20170188912A1). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meghan R Kumar whose telephone number is (571)272-7125. The examiner can normally be reached Monday-Friday, 8a.m - 5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                       

/M.R.K./Examiner, Art Unit 3791